UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6008


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LINDSAY SAINTIL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (2:89-cr-00112-UA-1)


Submitted:    July 23, 2009                 Decided:   July 27, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lindsay Saintil, Appellant Pro Se.     Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lindsay      Saintil    appeals    the    district      court’s   order

denying     his    motion    for    reduction    of    sentence.        18     U.S.C.

§ 3582(c)    (2006).        We   have   reviewed      the   record    and    find   no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.             United States v. Saintil, No. 2:89-cr-

00112-UA-1.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the     court   and    argument    would    not   aid   the   decisional

process.

                                                                             AFFIRMED




                                         2